DETAILED ACTION

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/04/2021 has been entered.

The Amendment filed by Applicant on 12/15/2020 is entered.

Claim 24 is canceled.

Response to Amendment/Arguments
Applicant's amendment and arguments filed on 12/15/2020 have been fully considered and they are found persuasive-in part.

The rejection of claims 23, 25 and 27-29 under 35 U.S.C. 103 as being unpatentable over CN 10-3265655 A (hereinafter 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or non-obviousness.

Claims 1-22, 26 and 30 is/are rejected under 35 U.S.C. 103 as being unpatentable over CN 10-3265655 A (hereinafter “’655”) in view of WO 2010/139070 A1 (hereinafter “’070”). The claims are examined in the broadest light possible in so far as substituted styrene, ethylenically unsaturated co-polymerizable monomers and starch are 0% where appropriate. Claim 1 is restricted to the following limitations: a water-based barrier coating composition comprising: 40 to 95 wt. % of an aqueous polymer composition contained by free radical (co)polymerization an ethylenically unsaturated monomer blend containing at least C1-C4-alkyl(meth)acrylate; 2 to 55 wt. % polyvinyl alcohol (PVA); and a filler:polymer ratio 2:5 to 1:1. ‘655 discloses a water based barrier polymer for coating paper comprising 40-45 wt. % styrene, and 40-45 wt. % butyl acrylate is produced by free polymerization in the presence of polyvinyl alcohol. See ‘655, [0001] & [0010]. ’655 further teaches the mixture of the polymer with alkyl ketene dimer (17-25 wt. %). The present invention differs from ‘655 in that the present invention requires a filler (talc or kaolin) with a ratio of polymer to filler of 2:5 to 1:1 along with the addition of gluten and starch (20 to 40 wt. %). ‘070 teaches in analogous art a water based barrier coating with styrene-butyl acrylate and polyvinyl alcohol mixture further disclosing alkyl ketene dimer, plasticizer, gelling agent (soy protein, corn zein or starch as disclosed on page 16) and filler pigments. See ‘070, page 17, line 15 – page 18, line 15. In view of ‘070, one having an ordinary skill in the art would be motivated to modify ‘655 by using a plasticizer, gelling agent (thickener) and filler pigment because both references are related to preparing water based styrene/butyl acrylate and polyvinyl alcohol mixture.  Such modification would be obvious because one would expect that the use of water based polymers as taught by ‘655 would be similarly useful and applicable to the additives taught in ‘070.  

The Applicant has amended composition claim 1 to include application steps. Since the present claim 1 is a composition claim, the process step cannot be given patentable weight. See MPEP 2113. The Examiner contends the composition is obvious to one of ordinary skill and burden no shifts to the Applicant to show a non-obvious difference.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT D 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gwendolyn Blackwell can be reached on (571)272-5772.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If 


/ROBERT D HARLAN/Primary Examiner
Art Unit 1762                                                                                                                                                                                                        



rdh